DETAILED ACTION
The present office action is in response to the preliminary amendment filed on 07/30/2020.  Claims 12 – 14 were cancelled.  Claims 15 – 22 were added.  Claims 1 – 11 and 15 – 22 are currently pending in the application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 3, 5, 6, 7, 9, 10, 11, 17, 19, 20, and 21 are objected to because of the following informalities:
Claim 3 recites “the lower airspace plenum” in line 3, which should recite “the lower plenum airspace” for purposes of consistency.
Claim 5 recites “the airstream velocity” in line 2, which should recite “an airstream velocity” for proper antecedent basis. 
Claim 5 recites “the lower airspace plenum” in lines 3 and 5, which should recite “the lower plenum airspace” for purposes of consistency.
Claim 5 recites “less contaminants than then a remainder” in line 4, which should recite “less contaminants than 
Claim 6 recites “wherein the room comprises further comprising an upper and lower airspace plenum, and a” in line 2.  Since Claim 1, from which Claim 6 depends, recites “a room having an upper and a lower plenum airspace” in line 2, Claim 6 should be amended to recite “wherein the room comprises 
Claim 6 recites “the upper airspace plenum” in lines 4-5, which should recite “the upper plenum airspace” for purposes of consistency.
Claim 6 recites “a main blower unit” in line 4, which should recite “the main blower unit” for proper antecedent basis. 
Claim 7 recites “the upper airspace plenum” in line 3, which should recite “the upper plenum airspace” for purposes of consistency.
Claim 9 recites “the upper and lower airspace plenum” in line 3, which should recite “the upper and lower plenum airspace” for purposes of consistency.
Claim 9 recites “the AC system included only the only the main blower unit” in line 5, which should recite “the AC system included only the 
Claim 10 recites “a room” in line 3, which should recite “the room” for proper antecedent basis. 
Claim 10 recites “a lower plenum” in line 9, which should recite “the lower plenum” for proper antecedent basis. 
Claim 10 recites “the plurality of room blowers is arranged such that” in line 9, which should recite “the plurality of room blowers are arranged such that” for proper grammar. 
Claim 11 recites “a room” in line 4, which should recite “the room” for proper antecedent basis. 
Claim 11 recites “the lower plenum” in lines 9-10, which should recite “a lower plenum” for proper antecedent basis. 
Claim 16 recites “the one or more airducts” in lines 1-2, which should recite “the one or more  airducts” for proper antecedent basis. 
Claim 17 recites “the number of return airducts” in line 1, which should recite “a number of the one or more return airducts” for proper antecedent basis. 
Claim 17 recites “the number of room blowers” in line 2, which should recite “a number of the plurality of room blowers” for proper antecedent basis. 
Claim 19 recites “in the room to operable the room blowers such to reduce the risk of” in line 2, which should recite “in the room to operate the plurality of room blowers such to reduce a risk of” for proper antecedent basis and grammar. 
Claim 20 recites “the dynamic air pressure” in line 1, which should recite “a dynamic air pressure” for proper antecedent basis. 
Claim 20 recites “such that the plurality of blowers generates” in line 3, which should recite “such that the plurality of room blowers generates” for proper antecedent basis. 
Claim 20 recites “the upper airspace plenum” in line 4, which should recite “the upper plenum airspace” for purposes of consistency.
Claim 21 recites “the level of contamination” in line 5, which should recite “a level of contamination” for proper antecedent basis. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chien (U.S. Pre-Grant Publication No. 2015/0056909).
Regarding Claim 11, Chien shows (Figures 3 and 4):
An AC system (system illustrated in Figure 4) for generating a controlled environment (as discussed in Paragraph 0005) in a room (cleanroom, title), the system (system illustrated in Figure 4) comprising one or more processors (the processor of 400 that controls the FFU, as described in Paragraph 0033) and one or more memories (the memory of 400 that stores the control program, as described in Paragraph 0033) to cause the system (system illustrated in Figure 4) to perform the following:
sensing (via environmental sensors for temperature 401, humidity 402, and room differential pressure 403) one or more characteristics of a condition (the temperature of the room, the humidity level of the room, and the differential pressure of the room) of the room (cleanroom, title);
providing (via 404) a sensor output (temperature output, humidity output, and room different pressure output) which is descriptive of the one or more sensed characteristics (the temperature of the room, the humidity level of the room, and the differential pressure of the room) of the room (cleanroom, title);
analyzing (via 400) the sensor output (temperature output, humidity output, and room different pressure output) to yield an analysis result (audible and visible warning messages, the speed of each FFU fan; “these sensor signals are monitored and displayed by the program executing on PC 400 and audible and visible warning messages are displayed if the environmental parameters exceed or fall below preprogrammed limits… the speed of each of the FFU fans is controlled by FFU control signals 413 on the FFU output bus 412 that connect FFU power lines 415 to variable frequency motor drives 414.  FFU speed control is effected by inputs to the program executing on PC 400”, Paragraph 0033); and
selectively controlling (the speed of each of the FFU fans is controlled by FFU control signals 413 on the FFU output bus 412 that connect FFU power lines 415 to variable frequency motor drives 414.  FFU speed control is effected by inputs to the program executing on PC 400”, Paragraph 0033) by a controller (414), based on the analysis result (audible and visible warning messages, the speed of each FFU fan; “these sensor signals are monitored and displayed by the program executing on PC 400 and audible and visible warning messages are displayed if the environmental parameters exceed or fall below preprogrammed limits… the speed of each of the FFU fans is controlled by FFU control signals 413 on the FFU output bus 412 that connect FFU power lines 415 to variable frequency motor drives 414.  FFU speed control is effected by inputs to the program executing on PC 400”, Paragraph 0033), an output airstream velocity (the output airstream velocity of controlled by variable frequency motor drives 414 connected to each FFU) of a plurality of room blowers (302-307) which are arranged (as illustrated in Figure 3) such that a lower plenum (the space within the room above the floor but below the ceiling, as illustrated in Figure 3) of the room (cleanroom, title) is in parallel downstream fluid communication (as evidenced by the airflow arrows in Figure 2) relative to the plurality of room blowers (302-307). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 8, 9, 10, 16, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chien (U.S. Pre-Grant Publication No. 2015/0056909) in view of Benson et al. (U.S. Patent No. 8,827,780).
Regarding Claim 1, Chien shows (Figures 3 and 4):
An air conditioning system (system illustrated in Figure 4) for treating air and removing contaminants (as discussed in Paragraph 0005) from a room (cleanroom, title) having a lower plenum space (the space within the room above the floor but below the ceiling, as illustrated in Figure 3), the AC system (system illustrated in Figure 4) comprising: 
a controller (400);
a plurality of room blowers (302-307) that are selectively controllable (as illustrated by the control diagram in Figure 4, 400 controls each FFU 302-307; “the speed of each of the FFU fans is controlled by FFU control signals 413 on the FFU output bus 412 that connect FFU power lines 415 to variable frequency motor drives 414.  FFU speed control is effected by inputs to the program executing on PC 400”, Paragraph 0033) by the controller (400);
at least one filter (“HEPA filter fan units FFUs”, Abstract; as illustrated in Figure 4, each FFU 302-307 includes a filter arranged downstream of the blower) which is arranged downstream and in fluid communication (as evidenced in Figure 2, the filter is located downstream of the fans and in fluid communication with the fans) of a blowing direction (the blowing direction is towards the filter into the room, as evidenced in Figure 2) of the plurality of room blowers (302-307); and
at least one sensor (environmental sensors for temperature 401, humidity 402, and room differential pressure 403) that is operable to provide a sensor output (temperature output, humidity output, and room different pressure output) descriptive of a room condition (the temperature of the room, the humidity level of the room, and the differential pressure of the room), wherein
the controller (400) receives the sensor output (as illustrated by the control diagram in Figure 4) and selectively controls (via 412; “the speed of each of the FFU fans is controlled by FFU control signals 413 on the FFU output bus 412 that connect FFU power lines 415 to variable frequency motor drives 414.  FFU speed control is effected by inputs to the program executing on PC 400”, Paragraph 0033), based on the received sensor output (temperature output, humidity output, and room different pressure output), the plurality of room blowers (302-307) to obtain desired room blower output airstream characteristics (“particulate control is primarily achieved through airflow design”, Paragraph 0013)
However, Chien lacks showing the room has an upper plenum space.   
In the same field of endeavor of cleanrooms, Benson teaches (Figure 7):
It is known for a cleanroom air conditioning system (66) to be installed in a room (cleanroom, title) having an upper plenum (50) and a lower plenum (the space within 30 above the floor but below the ceiling, as illustrated in Figure 7) airspace, wherein a plurality of fan filter units (40) are installed between the upper plenum (50) and lower plenum (the space within 30 above the floor but below the ceiling, as illustrated in Figure 7) airspaces.  
Further, “cool air from the plenum 50 is circulated in one direction (generally downward) by the fan filter units 40 into the rooms 30”, Col. 4, line 26-28.  
It would have been obvious to one having ordinary skill in the art at the time of filing to try modifying the room shown by Chien to include an upper plenum through which cool air is circulated downward by the FFUs into the cleanroom, as taught by Benson, to reduce the installation and material cost by eliminating the need to run individual supply air ducts to each FFU, by choosing from a finite number of identified, predictable results. 

Regarding Claim 6, the combination of Chien (Figures 3 and 4) and Benson (Figure 7) teaches the claimed combination except a main blower unit, wherein the plurality of room blowers are arranged in parallel downstream fluid communication relative to the main blower unit which blows air into the upper plenum airspace.  
:Benson further teaches (Figure 7):
It is known for a cleanroom (30) to include a main blower unit (fan 44 of block 70), wherein the plurality of room blowers (44 of block 40) are arranged in parallel (as illustrated in Figure 7, 44 of block 40 are arranged in parallel) downstream fluid communication (as illustrated by the air flow arrows in Figure 7, the 44 of block 40 are arranged in downstream fluid communication of fan 44 of block 70, since the return air is drawn through 44 of block 70 before 44 of block 40) relative to the main blower unit (44 of block 70) which blows air (return air from the room, as illustrated in Figure 7) into the upper airspace plenum (50). 
Further “the return air chase is within the interior of the building”, Col. 2, lines 57-58.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the system shown by Chien to include a main blower unit and return chase, as taught by Benson, to reduce the static pressure of each FFU fan and uneven air distribution to the FFUs by returning the air to the upper plenum airspace in a central location to the FFUs.  

Regarding Claim 7, the combination of Chien (Figures 3 and 4) and Benson (Figure 7) teaches:
One or more return airducts (Benson: 80) which fluidly couples (as illustrated in Benson Figure 7) the lower plenum airspace (Chien: the space within the room above the floor but below the ceiling, as illustrated in Figure 3) with the upper plenum airspace (Benson: 50). 

Regarding Claim 8, the combination of Chien (Figures 3 and 4) and Benson (Figure 7) teaches:
A flow rate (Benson: the maximum flow rate of fan 44 in block 70) that can be provided by the main blower unit (Benson; 44 in block 70) is lower than (as redundancy is built into the FFU system, the maximum combined flow rate of all the FFUs is greater than the maximum flow rate of the main blower) a combined flow rate (Chien: the combined flow rate of all 302-307)  that can be provided by the plurality of room blowers (Chien: 302-307),.

Regarding Claim 9, the combination of Chien (Figures 3 and 4) and Benson (Figure 7) teaches:
During operation of the main blower unit (Benson; 44 in block 70) and the plurality of room blowers (Chien: 302-307), a pressure difference (Benson: “return air chase 80 has the least pressure”, Col. 4, lines 20-21) is created between the upper (Benson: 50) and lower (Chien: the space within the room above the floor but below the ceiling, as illustrated in Figure 3) plenum space, wherein the pressure difference (Benson: “return air chase 80 has the least pressure”, Col. 4, lines 20-21) causes circulation of air (Benson: as illustrated by air flow arrows in Figure 7) in the room (Chien: cleanroom, title) at a significantly higher rate than at a rate that would be obtained if the AC system included only the main blower unit (due to the increased static pressure provided by the FFU fans coupled with the main blower unit, the circulation of air in the room is at a significantly higher rate compared to just the main blower unit).

Regarding Claim 10, Chien shows (Figures 3 and 4):
A method for controlling (method for controlling illustrated by control diagram in Figure 4), by an air conditioning system (system illustrated in Figure 4), an environment (the environment of the room including the temperature, humidity, and pressure) in a room (cleanroom, title) having a lower plenum space (the space within the room above the floor but below the ceiling, as illustrated in Figure 3), the method (method for controlling illustrated by control diagram in Figure 4) comprising: 
sensing (via environmental sensors for temperature 401, humidity 402, and room differential pressure 403) one or more characteristics of a condition (the temperature of the room, the humidity level of the room, and the differential pressure of the room) of the room (cleanroom, title);
providing (via 404) a sensor output (temperature output, humidity output, and room different pressure output) which is descriptive of the one or more sensed characteristics (the temperature of the room, the humidity level of the room, and the differential pressure of the room) of the room (cleanroom, title);
analyzing (via 400) the sensor output (temperature output, humidity output, and room different pressure output) to yield an analysis result (audible and visible warning messages, the speed of each FFU fan; “these sensor signals are monitored and displayed by the program executing on PC 400 and audible and visible warning messages are displayed if the environmental parameters exceed or fall below preprogrammed limits… the speed of each of the FFU fans is controlled by FFU control signals 413 on the FFU output bus 412 that connect FFU power lines 415 to variable frequency motor drives 414.  FFU speed control is effected by inputs to the program executing on PC 400”, Paragraph 0033); and
selectively controlling (the speed of each of the FFU fans is controlled by FFU control signals 413 on the FFU output bus 412 that connect FFU power lines 415 to variable frequency motor drives 414.  FFU speed control is effected by inputs to the program executing on PC 400”, Paragraph 0033) by a controller (414), based on the analysis result (audible and visible warning messages, the speed of each FFU fan; “these sensor signals are monitored and displayed by the program executing on PC 400 and audible and visible warning messages are displayed if the environmental parameters exceed or fall below preprogrammed limits… the speed of each of the FFU fans is controlled by FFU control signals 413 on the FFU output bus 412 that connect FFU power lines 415 to variable frequency motor drives 414.  FFU speed control is effected by inputs to the program executing on PC 400”, Paragraph 0033), a plurality of room blowers (302-307) which are arranged (as illustrated in Figure 3) by a controller (400) to obtain a desired output airstream velocity (the output airstream velocity of controlled by variable frequency motor drives 414 connected to each FFU), wherein
the plurality of room blowers (302-307) are arranged such that the lower plenum (the space within the room above the floor but below the ceiling, as illustrated in Figure 3) of the room (cleanroom, title) is in parallel downstream fluid communication (as evidenced by the airflow arrows in Figure 2) relative to the plurality of room blowers (302-307). 
However, Chien lacks showing the room has an upper plenum space.   
In the same field of endeavor of cleanrooms, Benson teaches (Figure 7):
It is known for a cleanroom air conditioning system (66) to be installed in a room (cleanroom, title) having an upper plenum (50) and a lower plenum (the space within 30 above the floor but below the ceiling, as illustrated in Figure 7) airspace, wherein a plurality of fan filter units (40) are installed between the upper plenum (50) and lower plenum (the space within 30 above the floor but below the ceiling, as illustrated in Figure 7) airspaces.  
Further, “cool air from the plenum 50 is circulated in one direction (generally downward) by the fan filter units 40 into the rooms 30”, Col. 4, line 26-28.  
It would have been obvious to one having ordinary skill in the art at the time of filing to try modifying the room shown by Chien to include an upper plenum through which cool air is circulated downward by the FFUs into the cleanroom, as taught by Benson, to reduce the installation and material cost by eliminating the need to run individual supply air ducts to each FFU, by choosing from a finite number of identified, predictable results. 

Regarding Claim 16, the combination of Chien (Figures 3 and 4) and Benson (Figure 7) teaches:
Air (Chien: air in the cleanroom) is withdrawn via (Benson: as illustrated by the air flow arrows in Figure 7) the one or more return airducts (Benson: 80) from the room (Chien: cleanroom, title) through controlled ventilation (Chien’s controller 400 operates and maintains the pressure in the cleanroom through controlled ventilation by controlling the output velocity of the fans in the system).  

Regarding Claim 17, the combination of Chien (Figures 3 and 4) and Benson (Figure 7) teaches:
A number of (as illustrated in Benson Figure 7, there is one 80) the return airducts (Benson: 80) corresponds to (Benson: as illustrated in Figure 7, there is one 80 that fluidly corresponds to all of the plurality of 44 in block 40) a number of (Chien: as illustrated in Figure 4, there are 6 room blowers) the room blowers (Chien: 302-307)

Regarding Claim 18, Chien shows (Figures 3 and 4):
The at least one sensor (environmental sensors for temperature 401, humidity 402, and room differential pressure 403) includes an environmental sensor (temperature, humidity, and pressure are environmental factors). 

Regarding Claim 20, the combination of Chien (Figures 3 and 4) and Benson (Figure 7) teaches:
A dynamic air pressure (the dynamic air pressure of Benson’s 44 in block 70) that is provided by the main blower unit (Benson; 44 in block 70) is lower than (the upper plenum is on the positive pressure side of Benson’s 44, as illustrated in Figure 3) a combined dynamic air pressure (the total dynamic air pressure of Chien’s 302-307) that is provided by the plurality of room blowers (Chien: 302-307), a pressure difference (Benson: “return air chase 80 has the least pressure”, Col. 4, lines 20-21), such that the plurality of room blowers ( is created between the upper (Benson: 50) and lower (Chien: 302-307) generate a negative pressure (the negative pressure side of Chien’s 302-307 are drawing air from the upper plenum in combination, therefore the upper plenum has a negative pressure) in the upper plenum airspace (Benson 50).

Regarding Claim 21, Chien teaches (Figures 3 and 4):
A single-door arrangement (this may be used in “high infection risk areas of hospitals and in hospital operating rooms where their concern is to control the types of contamination”, Paragraph 0010; accordingly, it is inherent the room have a single-door arrangement) for creating a passage between the room (cleanroom, title) and an area outside the room (corridor of the hospital), such that when the at least one sensor (room differential pressure 403) senses (via a sudden change in room differential pressure) an action (opening of the door, which affects the overall room differential pressure) that creates a fluid communication between the room (cleanroom, title) and the area outside the room (corridor of the hospital), suction is applied (the room is maintained under negative pressure by the suction of return air to prevent leakage of contaminated air outside the room) such that creating the fluid communication does not adversely affect (with the room maintained under negative pressure, an open door will not cause the level of contamination to increase in the corridor of the hospital) a level of contamination outside the room (cleanroom, title). 

Claims 2, 3, 4, 5, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chien (U.S. Pre-Grant Publication No. 2015/0056909) and Benson et al. (U.S. Patent No. 8,827,780), as recited in Claim 1 above, further in view of Yokoyama et al. (U.S. Pre-Grant Publication No. 2003/0045226).
Regarding Claim 2, the combination of Chien and Benson teaches the claimed combination except the at least one sensor is operable to detect presence of a person in the room and further operable to track movement of the person in the room. 
In the same field of endeavor of cleanrooms, Yokoyama teaches (Figures 1 and 14):
It is known for a cleanroom (cleanroom illustrated in Figure 1) to include a sensor (infrared sensor 33) operable to detect presence of a person (34) in the room and further operable to track movement (as illustrated in Figure 14, infrared sensor 33 detects and tracks locations of high temperature in the room, as described in Paragraph 0085) of the person (34) in the room. 
Further “an air volume treated by the FFUs can be controlled conformed to the number of people present in the clean room and energy saving operation of the clean room is made possible by not increasing the wind velocity beyond necessary”, Paragraph 0086.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the system shown by Chien to include an infrared sensor to detect the presence of a person in the room and track movement of the person, as taught by Yokoyama, to reduce energy savings by not increasing the wind velocity in the cleanroom beyond necessary based on the presence and movement of people in the room.

Regarding Claim 3, the combination of Chien (Figures 3 and 4), Benson (Figure 7), and Yokoyama (Figures 1 and 14) teaches:
 The at least one sensor (Yokoyama: 33) is operable to provide a sensor output (Yokoyama: the locations of heat sources in the room) descriptive of a region of increased risk of contamination (Yokoyama: as illustrated in Figure 14, the specific areas of the heat source, such as persons 34 and equipment 35 is mapped by region within the room to indicate regions of increased risk of dust and contamination) in the lower plenum airspace (Chien: the space within the room above the floor but below the ceiling, as illustrated in Figure 3).

Regarding Claim 4, the combination of Chien (Figures 3 and 4), Benson (Figure 7), and Yokoyama (Figures 1 and 14) teaches:
The controller (Chien: 400) controls an airstream velocity (Chien: the output airstream velocity of controlled by variable frequency motor drives 414 connected to each FFU) generated by the plurality of room blowers (Chien: 302-307) to remove contamination (in combination, Chien’s controller 400 will increase the velocity of the FFUs in the region of the people in the room, as detected by Yokoyama’s infrared sensor 33 in the same manner than Yokoyama’s controller controls velocity based on the infrared sensor 33) from the IRC region (Yokoyama: as illustrated in Figure 14, the specific areas of the heat source, such as persons 34 and equipment 35 is mapped by region within the room to indicate regions of increased risk of dust and contamination).

Regarding Claim 5, Chien shows (Figures 3, 4, and 6):
The controller (400) controls an airstream velocity (the output airstream velocity of controlled by variable frequency motor drives 414 connected to each FFU) generated by the plurality of room blowers (302-307) to create an isolation space (600 in Figure 6B) located in the lower plenum airspace (the space within the room above the floor but below the ceiling, as illustrated in Figure 3 ), wherein the isolation space (600) includes significantly less contaminants (due to the higher airflow velocity around 600, the contaminates within 600 are reduced) than a remainder cavity (the area outside of 600, as illustrated in Figure 6) of the lower plenum airspace (the space within the room above the floor but below the ceiling, as illustrated in Figure 3 ) of the room (cleanroom, title).
Further, Chien recites that this may be used in “high infection risk areas of hospitals and in hospital operating rooms where their concern is to control the types of contamination” in Paragraph 0010.
However, Chien lacks showing the isolation space is around a person. 
In the same field of endeavor of cleanrooms, Yokoyama teaches (Figures 1 and 14):
It is known for a cleanroom (cleanroom illustrated in Figure 1) to include a sensor (infrared sensor 33) operable to detect presence of a person (34) in the room and further operable to track movement (as illustrated in Figure 14, infrared sensor 33 detects and tracks locations of high temperature in the room, as described in Paragraph 0085) of the person (34) in the room. 
Further “an air volume treated by the FFUs can be controlled conformed to the number of people present in the clean room and energy saving operation of the clean room is made possible by not increasing the wind velocity beyond necessary”, Paragraph 0086.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the system shown by Chien to include an infrared sensor to detect the presence of a person in the room and track movement of the person, as taught by Yokoyama, to provide an isolation space around a person for use in hospitals where the risk of spreading infection is high.

Regarding Claim 15, the combination of Chien and Benson teaches the claimed invention except a room condition comprises a characteristic of one or more objected located in the room. 
the same field of endeavor of cleanrooms, Yokoyama teaches (Figures 1 and 14):
It is known for a cleanroom (cleanroom illustrated in Figure 1) to include a sensor (infrared sensor 33) operable to detect presence of a person (34) in the room and further operable to track movement (as illustrated in Figure 14, infrared sensor 33 detects and tracks locations of high temperature in the room, as described in Paragraph 0085) of the person (34) in the room, wherein
the sensor (infrared sensor 33) senses a room condition (location of the person in the room) comprises a characteristic (location of the person in the room) of one or more objects (people) located in the room. 
Further “an air volume treated by the FFUs can be controlled conformed to the number of people present in the clean room and energy saving operation of the clean room is made possible by not increasing the wind velocity beyond necessary”, Paragraph 0086.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the system shown by Chien to include an infrared sensor to sense the location of one or more objects in the room, as taught by Yokoyama, to reduce energy savings by not increasing the wind velocity in the cleanroom beyond necessary based on the presence and movement of people in the room.

Regarding Claim 19, Chien shows (Figures 3 and 4):
The plurality of room blowers (302-307) are operable to reduce a risk of hospital staff-patient cross-contamination (this may be used in “high infection risk areas of hospitals and in hospital operating rooms where their concern is to control the types of contamination”, Paragraph 0010).
However, the combination of Chien and Benson teaches the claimed combination except the at least one sensor is operable track movement of an objection in the room to operate the plurality of room blowers 
In the same field of endeavor of cleanrooms, Yokoyama teaches (Figures 1 and 14):
It is known for a cleanroom (cleanroom illustrated in Figure 1) to include a sensor (infrared sensor 33) operable to track movement (as illustrated in Figure 14, infrared sensor 33 detects and tracks locations of high temperature in the room, as described in Paragraph 0085) of an object (34) in the room. 
Further “an air volume treated by the FFUs can be controlled conformed to the number of people present in the clean room and energy saving operation of the clean room is made possible by not increasing the wind velocity beyond necessary”, Paragraph 0086.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the system shown by Chien to include an infrared sensor to track movement of an object in the room, as taught by Yokoyama, to reduce energy savings by not increasing the wind velocity in the cleanroom beyond necessary based on the presence and movement of people in the room.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chien (U.S. Pre-Grant Publication No. 2015/0056909) and Benson et al. (U.S. Patent No. 8,827,780), as recited in Claim 21 above, further in view of Asano (Japanese Patent Publication JP2004-101067A, English Machine Translation provided herein and relied upon below).
Regarding Claim 22, the combination of Chien and Benson teaches the claimed invention except the suction is achieved by reversing blower direction of at least one of the plurality of room blowers.
In the same field of endeavor of cleanrooms, Asano teaches (Figure 1):
It is known in the art for a fan of a FFU (3A, 3B, 3C, and 3D) to be able to reverse blower direction (“the direction of exhaust air of a fan of the FFU is changed depending on forward rotation and reverse rotation”, Abstract).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the fans of the FFUs in the system shown by Chien to be able to reverse blower directions, as taught by Asano, to increase usability of the system by being able to supply and exhaust air from the same fans in the room.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided in the Notice of References Cited.
Kellogg, Jr. (U.S. Patent No. 10,071,177) teaches a system in a hospital room with a single door (see Figures 1, 2, and 3).
Urematsu et al. (U.S. Pre-Grant Patent No. c) teaches a system with a plurality of room blowers (4) and filters (5). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
12/07/2022

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762